DAUKSCH, Chief Judge.
This is an appeal from a judgment in a personal injury suit. Because we find the trial judge erred in directing a verdict for the defendant when there was evidence at *1069trial which could have supported a verdict against the defendant we must reverse the judgment and remand this case for a new trial. Hernandez v. Motrico, Inc., 370 So.2d 836 (Fla.3d DCA 1979); Laird v. Potter, 367 So.2d 642 (Fla.3d DCA), cert. denied, 378 So.2d 347 (Fla.1979); Newsome v. St. Paul Fire and Marine Insurance Co., 350 So.2d 825 (Fla.2d DCA 1977). This decision applies to both reasons given by the trial judge in his order directing a verdict. We find no error in the judge’s order denying the motion in limine regarding the blood alcohol test results.
REVERSED AND REMANDED.
ORFINGER and SHARP, JJ., concur.